DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Status of claims 
Claims 15, 16 and 18-23 as amended on 5/02/2022 are pending and under examination in the instant office action.
Claims Applicants canceled 1-14 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, and 20-23 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kiryukhina et al. (Probiotics & Antimicro. Prot., 2013, 5, pages 233-238).
The cited reference by Kiryukhina discloses a pharmaceutical composition for elimination of Staphylococcus aureus from nasal cavity, wherein the composition comprises bacteria Corynebacterium pseudodiphtheriticum (see entire document including abstract).The pharmaceutical composition also comprises a pharmaceutically acceptable excipient including saline and water; the composition is in a form of suspension with bacterial concentration of about 108 CFU/ml; and the composition is provided in a nasal spray bottle (see page 234, col. 2, section “Corynebacterium pseudodiphtheriticum Formulation”). 
Although the cited reference does not explicitly describe that the probiotic bacterial cells are lyophilized, it is obvious that the old bacterial culture (strain 09104 which was isolated in 1950) is/was preserved by lyophilization as a most common and prior art well-established preservation protocol for bacterial cultures. Or, in alternative, bacterial strain is/would be provided in a lyophilized form as intended to make or to assemble a viable pharmaceutical product with a viable probiotic bacteria since lyophilization as a most common and prior art well established preservation protocol for bacterial cultures.
Thus, the cited composition is the same/similar to the claimed composition except that the cited composition comprises one bacterial strain such as strain “090104”, (see page 234, col. 2, section “Corynebacterium pseudodiphtheriticum Formulation”), but not “a plurality of strains” as encompassed by the pending claim 15.  
However, the cited reference explicitly teaches, recognizes and suggests that administration of the disclosed pharmaceutical composition will be particularly effective when enriched with several or plurality of autochthonous strains to guarantee good establishment and/or colonization of host in need of treatment of infection by S aureus with beneficial probiotic stains (see page 237, col.1, last paragraph).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add to the particular composition of Kiryukhina some additional autochthonous strains or a plurality of strains of Corynebacterium pseudodiphtheriticum with a reasonable expectation of success in providing a pharmaceutical composition for treating S aureus infection because the cited prior art teaches a pharmaceutical composition for elimination of Staphylococcus aureus from nasal cavity, wherein the composition comprises a representative strain from a beneficial species of  Corynebacterium pseudodiphtheriticum; and because the cited prior art teaches and suggests to enrich the pharmaceutical composition with additional autochthonous strains to improve establishment of beneficial probiotics and/or or colonization of host by beneficial probiotics. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 

Claims 15, 16 and 18-23 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Kiryukhina et al. (Probiotics & Antimicro. Prot., 2013, 5, pages 233-238) as applied to claims 15, 16, and 20-23 above, and further in view of the on line ATCC catalogue (Product sheet for strain 10700 retrieved from www.qtcc.org on 3/28/2022, pages 1-5), the on line JCM catalogue (Product sheet for strain JCM retrieved from  www.jcm.riken.jp on 3/28.2022, page 1) and Hardy et al (American Society for Microbiology, mBio, 2019, 10(1), e02491-18, pages 1-24), 
The cited reference by Kiryukhina is relied upon as explained above for the disclosure of a pharmaceutical composition for elimination of Staphylococcus aureus from nasal cavity, wherein the composition comprises Corynebacterium pseudodiphtheriticum (see entire document including abstract). In a particular, the cited composition comprises one Corynebacterium pseudodiphtheriticum specific strain “090104” as intended to treat S aureus infection in nasal cavity. The cited reference also teaches and suggests that administration of the disclosed pharmaceutical composition will be particularly effective when enriched with several autochthonous strains to guarantee good establishment and/or colonization of host in need of treatment of infection by S aureus with beneficial probiotic stains (see page 237, col.1, last paragraph). However, the cited reference is silent about other strains or other representatives of beneficial bacterial species of Corynebacterium pseudodiphtheriticum including strain ATCC 10700 and strain JCM 1320. 
However, the Corynebacterium pseudodiphtheriticum  strains ATCC 10700 and JCM 1320 have been known for years, used and provided by bacterial culture collections ATCC and JCM as evidenced by the on-line ATCC and JCM catalogues and by reference by Hardy (table 1). The Corynebacterium pseudodiphtheriticum strains ATCC 10700 and JCM 1320 are autochthonous strains of upper respiratory tract because they are derived from throat as evidenced by the JCM catalogue and by the cited reference by Hardy (see table 1). 
Moreover, the refence by Hardy teaches that the Corynebacterium pseudodiphtheriticum strains have different antimicrobial potency against infection by S aureus (page 4, par. 2, lines 14-15) thereby, suggesting selection, addition and/or use of various strains of Corynebacterium pseudodiphtheriticum in the beneficial pharmaceutical compositions as intended to improve antimicrobial activity of a plurality of various strains of Corynebacterium pseudodiphtheriticum against infection. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add and/or to use in the  composition of Kiryukhina the prior art known Corynebacterium pseudodiphtheriticum  strains ATCC 10700 and/or JCM 1320 with a reasonable expectation of success in providing a pharmaceutical composition for treating S aureus infection because the cited prior art teaches a pharmaceutical composition for elimination of Staphylococcus aureus from nasal cavity, wherein the composition comprises representatives of beneficial bacterial species Corynebacterium pseudodiphtheriticum; because the cited prior art teaches and suggests to enrich the pharmaceutical composition with additional autochthonous bacterial strains to improve establishment of beneficial probiotics and/or or colonization of host by beneficial probiotic strains, because Corynebacterium pseudodiphtheriticum  strains ATCC 10700 and JCM 1320 are autochthonous bacterial cultures of upper respiratory tract, and because prior art teaches and suggest addition and/or use of various strains of Corynebacterium pseudodiphtheriticum in the beneficial pharmaceutical compositions due to their variable antimicrobial potencies as intended to improve antimicrobial activity of a plurality of various strains of Corynebacterium pseudodiphtheriticum against infection. The addition/use of the claimed Corynebacterium pseudodiphtheriticum strains ATCC 10700 and/or JCM 1320 into the pharmaceutical composition of Kiryukhina is addition of equivalents because these strains are autochthonous upper tract commensal bacteria and because representatives of Corynebacterium pseudodiphtheriticum are known to suppress S aureus infections.  
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 
Response to Arguments
Applicant's arguments filed on 5/02/2022 have been fully considered but they are not all found persuasive. 
The rejections of claims under 35 U.S.C. 112-b (indefinite), 112-a (deposit) and under 35 U.S.C. 101 (natural product) were withdrawn as result of claim cancelation. 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over Kiryukhina et al. (Probiotics & Antimicro. Prot., 2013, 5, pages 233-238) Applicants’ main argument is that the cited therapeutic pharmaceutical composition comprises one specific strain but not a plurality of strains and that there is no motivation/suggestion to use/add several strains. 
This argument is not found persuasive. The cited reference by Kiryukhina et al clearly teaches that a representative from Corynebacterium pseudodiphtheriticum bacterial species is capable to eliminate S aureus nasal infection in upper respiratory tract; and it suggests addition of other autochthonous bacteria in order to guarantee good establishment or colonization of beneficial bacteria at site of implantation, thus, providing for competitive exclusion of pathogenic bacteria by colonization of beneficial probiotic bacteria. 
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over Kiryukhina et al. and further in view of the ATCC catalogue , the JCM catalogue and Hardy et al Applicants argue that Hardy, and the ATCC and JCM catalogues fail to cure deficiencies of  Kiryukhina because one of skill in the art would be left to select from limitless options to identify a colonization ”helper” and because a combination of cited references does not provide a reasonable expectation in successful results. 
This argument is not found persuasive. 
The cited reference by Kiryukhina clearly teaches that bacteria belonging to the species of Corynebacterium pseudodiphtheriticum is effective for elimination of Staphylococcus aureus from nasal cavity and can be used for control of Staphylococcus aureus in nasal environment (see entire document including abstract). In a particular embodiment, the cited composition comprises a representative strain from the species of Corynebacterium pseudodiphtheriticum which was isolated from healthy donors and available for making therapeutic composition. The cited reference also teaches and suggests that the use of therapeutic composition would be particularly effective when enriched with several (or plurality of) autochthonous strains to guarantee good establishment and colonization of host in need of treatment of infection by S aureus with beneficial probiotic stains (see page 237, col.1, last paragraph). Thus, the cited reference clearly suggests and provides both motivation and reasonable expectation in success in controlling infection by using several autochthonous strains from an environment that is a site of therapeutic application.  
The “autochthonous strains” as suggested for addition and use in the therapeutic compositions that belong to the species of Corynebacterium pseudodiphtheriticum  and that are derived from upper respiratory tract environment are known and available. The claimed Corynebacterium pseudodiphtheriticum strains ATCC 10700 and JCM 1320 have been known for years and available from bacterial culture collections ATCC and JCM as evidenced by the on-line ATCC and JCM catalogues and by reference by Hardy (table 1). The Corynebacterium pseudodiphtheriticum strains ATCC 10700 and JCM 1320 are “autochthonous” strains of upper respiratory tract because they are derived from throat as evidenced by the JCM catalogue and by the cited reference by Hardy (see table 1). 
Thus, one of skill in the art has a motivation and a reasonable expectation in success in controlling infection Staphylococcus aureus in nasal environment by using several autochthonous strains including prior art available ATCC 10700 and JCM 1320 strain derived from upper respiratory tract hat is a site of therapeutic application of composition with Corynebacterium pseudodiphtheriticum as intended to control infection Staphylococcus aureus in nasal cavity. One of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966). Moreover, the choice of strains as suggested by the prior art is limited by a site of their origin. 
Neither present argument nor as-field specification disclosure appears to demonstrate that a combination of several Corynebacterium pseudodiphtheriticum strains including ATCC 10700 and JCM 1320 is beneficial and/or synergistic with regard to potential elimination of infection by Staphylococcus aureus. The specification figure 4 (Par. 00158) appears to demonstrate that in vitro grow of one strain (A) is better than 2 strains together (BCD).The therapeutic effects of mixtures of various Corynebacterium pseudodiphtheriticum strains (table 4, for example) or of a “mixture D1” of 2 strains ATCC 10700 and JCM 1320 (par. 00089) are not clear on the record. 
Thus, any combination for which synergism is not clearly established would be properly rejected because non-obviousness would not have been established.
No claims are allowed in the instant office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 12, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653